DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 5, and 8 are objected to because of the following informalities:  
Claim 1 recites “the first region” in line 3 which appears to lack antecedent basis and should be replaced with – a first region –. 
Claim 1 also recites “the second region” in line 11 which appears to lack antecedent basis and should be replaced with – a second region –.  
Claims 4 and 5 each recite “the discontinuous region” in line 2, which appears to be referring to – the discontinuous surface –, as recited in claim 1.
Claim 8 recites “the healthy surrounding tissue” in lines 2-3, which appears to be referring to – area of healthy cartilage –, as recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation juxtaposed, and the claim also recites contacting which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "generally" in claim 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation that the implant is spherical is rendered indefinite by the use of the term “generally”.
Claim 13 recites “the cartilage repaired comprises a cartilage of the bone containing the implant” in line 2. It is unclear whether applicant is referring to the resulting regenerated cartilage and the bony tissue, each recited in claim 1. It is also unclear what the limitation “a cartilage” is referring to.
Claim 14 recites “the cartilage repaired comprises a cartilage of the opposing joint surface of the bone containing the implant” in lines 2-3. It is unclear whether applicant is referring to the resulting regenerated cartilage and the bony tissue, each .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2010/0161073 A1 to Thomas et al. (Thomas).
Regarding at least claim 1
Thomas teaches various embodiments of mosaicplasty constructs and methods for implanting the constructs into anatomical structures (abstract). Thomas teaches an implant for use in a method of regeneration of cartilage, the implant comprising at least two regions: the first region comprising an anchoring region (36), the anchoring region 
Regarding at least claim 2
Thomas teaches the implant for use according to Claim 1, wherein the anchoring region and stimulating region are approximate mirror images of one another (at least when load is placed on the implant and the bearing body deforms to fill the cavity), wherein the implant is generally spherical (surface 40 is hemispherically shaped which is interpreted to meet the limitation generally spherical – see 112 rejection above), wherein the implant is configured to be positioned in a recessed area (cavity; 86), wherein the recessed area passes through the treatment region and extends into the bony tissue (paragraph 0059 discloses that the implant is implanted into a prepared cavity in an anatomical structure that includes a bone layer and a cartilage layer).  
Regarding at least claim 3
Thomas teaches the implant for use according to Claim 2, wherein the recessed area (cavity; 86) extends through a layer of cortical bone and at least partially extends into cancellous bone (fig. 12 shows that the cavity defined in the anatomical structure penetrates several millimeters into cancellous bone, which is the layer beneath the cortical bone layer).  
Regarding at least claim 4


Regarding at least claim 5
Thomas teaches the implant for use according to Claim 1, wherein the discontinuous region comprises a step-down (annotated fig. 8 shows that a height of at least a portion of the implant is a step-down from the cartilage layer), as claimed. The step-down height is shown to be slightly greater than the dimension D of fig. 7. Therefore, it appears that the height of Thomas is about 0.05 to about 5 mm, as claimed, particularly since the term “about” is broad (see MPEP 2173.05b). 
[AltContent: textbox (Step-down height)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    203
    196
    media_image1.png
    Greyscale

Regarding at least claim 6
Thomas teaches the implant for use according to Claim 1, wherein the implant is configured to be movable within the recessed area (during compression, the bearing 
Regarding at least claim 7
Thomas teaches the implant for use according to Claim 6, wherein the motion of the implant comprises motion in two dimensions (the deformation occurs in the y direction under applied load and in the x direction as it expands to fill the cavity).  
Regarding at least claim 8
Thomas teaches the implant for use according to Claim 7, wherein the two dimensional motion results in shear forces between the stimulating region of the implant and the healthy surrounding tissue (as best understood by the examiner, the motion of Thomas would result in shear forces in the same way as applicant’s, particularly since fig. 8 shows a discontinuous surface the same as applicant’s).  
Regarding at least claim 9
Thomas teaches the for use implant for use according to Claim 8, wherein the shear forces between the stimulating region of the implant and the healthy cartilage stimulate formation of fibrous tissue (paragraph 0057 discloses promotion of tissue growth).  
Regarding at least claim 10
Thomas teaches the implant for use according to Claim 9, wherein the formed fibrous tissue is transformed to articular cartilage (as best understood by the examiner, the tissue grown in the system taught by Thomas can be transformed to articular cartilage in the same way as applicant’s).  
Regarding at least claim 12

Regarding at least claim 13
 Thomas teaches the implant for use according to Claim 1, wherein the cartilage repaired comprises a cartilage of the bone containing the implant (paragraph 0050 teaches that the implant is positioned in the anatomical structure for replicating the natural articulating surface of the anatomical structure).  
Regarding at least claim 14
Thomas teaches the implant for use according to Claim 1, wherein the cartilage repaired comprises a cartilage on the opposing joint surface of the bone containing the implant (as best understood by the examiner, the cartilage on the opposing joint surface of the bone containing the implant is interpreted as being repaired since the bearing surface is able to articulate smoothly with the portion of cartilage replaced by the implant; see 112 rejection above).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2010/0161073 A1 to Thomas et al. (Thomas), as evidenced by US Patent Application Publication No. 2001/0039455 A1 to Simon et al. (Simon).

Thomas also teaches wherein the layer of cartilage comprises a least one region of damaged cartilage (paragraph 0059 discloses that a portion of the cartilage layer of the anatomical structure may be worn away due to disease, damage, and/or trauma), the implants being dimensioned to be smaller than each corresponding recessed area such that each of the plurality implants is capable of moving in two dimensions within the recessed area (fig. 7 shows that the bearing body of the implant is smaller than the recessed area and the implant deforms upon loading in the y direction and expands in the x direction to fill the cavity), wherein the motion of the implant within the recessed area results in shear forces between the implant and the cartilage, wherein the shear forces between the implant and the cartilage stimulates formation of fibrous tissue, and wherein the formed fibrous tissue is transformed to articular cartilage (as best understood by the examiner, the motion of Thomas would result in shear forces in the same way as applicant’s, particularly since fig. 8 shows a discontinuous surface the 
Further, Thomas teaches that the implant is a mosaicplasty construct. It is known in the art that a plurality of cartilage plugs are used to fill larger voids in mosaicplasty and that such a procedure includes two to twenty individual cartilage plugs that fill substantial voids, as evidenced by Simon. Therefore, Thomas meets the limitation of a system comprising a plurality of implants according to claim 1, the plurality of implants being configured to be implanted in a single joint space and in a plurality of corresponding recesses in bony tissue, as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US Patent Application Publication No. 2013/0304226 to Ritz et al. (Ritz).
Thomas teaches the implant for use according to Claim 1. However, Thomas does not teach wherein the implant comprises pyrocarbon. 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the implant to comprise pyrocarbon, in order to provide surface characteristics that will enhance strong, long-term joinder to abutting bone surfaces, such as those in the joint of Thomas, as taught by Ritz, and particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774